DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 15, 18, 19 are objected to because of the following informalities:  
Claims 12, 15, 18, 19 recite the term “being”. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 12, 16 rejected under 35 U.S.C. 103 as being unpatentable over Poncet et al (20180111707) in view of Amimoto et al (10829249).

releasing, in a first separation event occurring at a first time, a first spacecraft from the stack of spacecraft using a first separation force having a first separation force in-track component along the in-track path ([0110] “satellite S3 is dropped first by putting into the unlocked state the locking devices 15 between satellite S3 and satellite S1”, [0100] “damping means 27 also facilitate the separation of two previously stacked satellites, in track orientation of ref. 27 seen in Figs. 2 and 12); and
releasing, in a second separation event occurring at a second time, a second spacecraft from the stack of spacecraft using a second separation force having a second separation force in-track component along the in-track path, wherein the second time occurs a first time delay after the first time ([0110] “Then, the group of satellites S5, S2, S1 may all be dropped” according a second spacecraft is released at a later time, ([0100] discloses ref. 27 used to apply separation force).
Poncet discloses the device traveling along an orbit, but does not expressly disclose vehicle traveling along an in-track path.
Amimoto teaches a spacecraft traveling along an in track path to deploy ref. 1A along the same in-track path (Fig. 4 discloses in-track path of ref. 17 and deployed spacecraft).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with Amimoto by providing for the spacecraft to be travelling along an in-track path as this orientation is well known in the art.

In regards to claim 8, Poncet as combined discloses the method of claim 1, further comprising:
releasing, in a third separation event occurring at a third time (Poncet [0110] “satellite S4 is separated from the satellite interface structure 221”), a third spacecraft (Poncet ref. S4) from the stack of spacecraft using a third separation force having a third separation force in-track component along the in-track path (Poncet [0108] disclose release mechanism for S4 which comprises ref. 15 and ref. 27), wherein the third time occurs a second time delay after the second time (Poncet [0111] discloses release of S4 after release of S3 and S1).

In regards to claim 12, Poncet discloses a system to launch a plurality of spacecraft from a launch vehicle traveling along an in-track path ([0112] discloses orbit path), the system comprising:
a stack of spacecraft (ref. 1 satellite, Figs. 8, 9 stacked) releasably coupled to the launch vehicle (Fig. 10 discloses launcher, [0045] discloses releasing satellites), the stack of spacecraft including at least a first spacecraft releasably coupled to a second spacecraft (Fig. 16 ref. S3 releasably coupled to S1);
a first separation assembly releasably coupling the first spacecraft and the second spacecraft (Fig. 12 discloses a portion of separation assembly, comprising ref. 15 releasable locking device);
at least one first biasing element (ref. 27) disposed between the first spacecraft and the second spacecraft and configured to generate a first separation force having a first separation force in-track component along the in-track path ([0100] “damping means 27 also facilitate the separation of two previously stacked satellites”);
a second separation assembly associated with the second spacecraft (Fig. 12 discloses a portion of separation assembly mirrored for a second satellite); 
at least one second biasing element associated with the second spacecraft (ref. 27 mirrored for second satellite in stack, Figs. 2 and 3 discloses ref. 15 at each corner accordingly a second biasing element ref. 27 is present) and configured to generate a second separation force having a second separation force in-track component along the in-track path (orientation of ref. 27 as seen Fig. 12 is in forward direction and accordingly in track, note: the separation force is claimed as along the in-track path, not oriented in the direction of); and
a stack separation controller operably coupled to the first separation assembly and the second separation assembly ([0042] “the stack further comprising a device for controlling the state of the locking devices”, [0108] “The command can be programmed in the control device”), the stack separation controller being programmed to execute a method, comprising:
actuating the first separation assembly to release the first spacecraft from the stack of spacecraft during a first separation event occurring at a first time ([0110] “satellite S3 is dropped first by putting into the unlocked state the locking devices 15 between satellite S3 and satellite S1”); and
actuating the second separation assembly to release the second spacecraft from the stack of spacecraft during a second separation event occurring at a second time, wherein the second time occurs a first time delay after the first time ([0110] “Then, the group of satellites S5, S2, S1 may all be dropped” according the second spacecraft S1 is released).
Poncet discloses the device traveling along an orbit, but does not expressly disclose vehicle traveling along an in-track path.
Amimoto teaches a spacecraft traveling along an in track path to deploy ref. 1A along the same in-track path (Fig. 4 discloses in-track path of ref. 17 and deployed spacecraft).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with Amimoto by providing for the spacecraft to be travelling along an in-track path as this orientation is well known in the art.

In regards to claim 16, Poncet as combined discloses the system of claim 12, in which:
the stack of spacecraft further includes a third spacecraft releasably coupled to the second spacecraft (plurality of stacked spacecraft seen in Fig. 16);
the second biasing element is disposed between the second spacecraft and the third spacecraft (ref. 15 which comprises ref. 27 biasing spring oriented between each satellite in the stack, accordingly between second and third spacecraft);
a third separation assembly is associated with the third spacecraft;
at least one third biasing element is associated with the third spacecraft (Poncet [0076] “each locking device 15 of each satellite 1 may have two states” accordingly each satellite couple with biasing device) and configured to generate a third separation force having a third separation force in-track component along the in-track path (Poncet Figs.2, 12 disclose the orientation of refs. 15 and 27 which is in an in-track direction); and
the stack separation controller is further operably coupled to the third separation assembly (claim 13 “the stack further comprising a device for controlling the state of the locking devices”), the stack separation controller further being programmed to execute a method, comprising:
actuating the third separation assembly to release the third spacecraft from the stack of spacecraft during a third separation event occurring at a third time, wherein the third time occurs a second time delay after the second time (Poncet [0110] “Satellites S5, S2, S1 can then be separated from each other once dropped in space”).

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Poncet, Amimoto as applied to claim 1 above, and further in view of Adams (4506852).
In regards to claim 2, Poncet as combined discloses the method of claim 1, but does not in which the first separation force in-track component is substantially equal to the second separation force in-track component.
Adams teaches balancing the force of release springs for a spacecraft payload release mechanism (C2:8 “spring matching techniques among the plurality of canted springs minimizes payload tilting due to unbalanced spring forces”) accordingly the the spring force substantially equal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with Adams by providing for the first separation force in-track component is substantially equal to the second separation force in-track component in order to avoid tilting the spacecraft as it is released.

Claim 3, 4, 9, 13, 14, 17 rejected under 35 U.S.C. 103 as being unpatentable over Poncet, Amimoto as applied to claim 1 above, and further in view of King et al (5199672).
In regards to claim 3, Poncet as combined discloses the method of claim 1, but does not expressly disclose: in which the first separation force in-track component is greater than the second separation force in-track component.
King teaches varying the spring force to deploy separate satellites (claim 34 “satellite separation means further comprises spring means associated with each satellite, each spring means imparting a predetermined amount of energy to the associated satellite upon separation from said pallet means”), the spring force determined by the separation needed between the deployed satellites (C8:41 “Different separation rates could be established between the satellites by using different separation spring energies”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with King by providing for the first separation force in-track component to be greater than the second separation force in-track component in order to use the spring force with the first satellite in increasing its distance or separation from the next deployed satellite to reduce the chance of collision.

In regards to claim 4, Poncet as combined discloses the method of claim 3, in which a magnitude of the first separation force is greater than a magnitude of the second separation force (King as detailed above for claim 3 rejection in regards to force  associated with springs).

In regards to claim 9, Poncet as combined discloses the method of claim 8, but does not expressly disclose: in which the first separation force in-track component is greater than the second separation force in-track component, and in which the second separation force in-track component is greater than the third separation force in-track component.
King teaches varying the spring force to deploy separate satellites (claim 34 “satellite separation means further comprises spring means associated with each satellite, each spring means imparting a predetermined amount of energy to the associated satellite upon separation from said pallet means”), the spring force determined by the separation needed between the satellites as each is deployed (C8:41 “Different separation rates could be established between the satellites by using different separation spring energies”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with King by providing for the first separation force in-track component to be greater than the second separation force in-track component, and in which the second separation force in-track component to be greater than the third separation force in-track component in order to use the spring force of each spring between the stacked satellites to increasing distance or separation from the next satellite to be deployed to reduce the chance of collision.

In regards to claim 13, Poncet as combined discloses the system of claim 12, but does not expressly disclose: in which the first separation force in-track component generated by the at least one first biasing element is greater than the second separation force in-track component generated by the at least one second biasing element.
King teaches varying the spring force to deploy separate satellites (claim 34 “satellite separation means further comprises spring means associated with each satellite, each spring means imparting a predetermined amount of energy to the associated satellite upon separation from said pallet means”), the spring force determined by the separation needed between the deployed satellites (C8:41 “Different separation rates could be established between the satellites by using different separation spring energies”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with King by providing for the first separation force in-track component generated by the at least one first biasing element to be greater than the second separation force in-track component generated by the at least one second biasing element in order to use the spring force with the first satellite in increasing its distance or separation from the next deployed satellite to reduce the chance of collision

In regards to claim 14, Poncet as combined discloses the system of claim 13, in which a magnitude of the first separation force generated by the at least one first biasing element is greater than a magnitude of the second separation force generated by the at least one second biasing element (King as detailed above for claim 3 rejection in regards to force associated with springs).

In regards to claim 17, Poncet as combined discloses the system of claim 16, but does not expressly disclose: in which the first separation force in-track component generated by the at least one first biasing element is greater than the second separation force in-track component generated by the at least one second biasing element, and in which the second separation force in-track component generated by the at least one second biasing element is greater than the third separation force in-track component generated by the at least one third biasing element.
King teaches varying the spring force to deploy separate satellites (claim 34 “satellite separation means further comprises spring means associated with each satellite, each spring means imparting a predetermined amount of energy to the associated satellite upon separation from said pallet means”), the spring force determined by the separation needed between the satellites as each is deployed (C8:41 “Different separation rates could be established between the satellites by using different separation spring energies”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with King by providing for the first separation force in-track component generated by the at least one first biasing element to be greater than the second separation force in-track component generated by the at least one second biasing element, and in which the second separation force in-track component generated by the at least one second biasing element to be greater than the third separation force in-track component generated by the at least one third biasing element. in order to use the spring force of each spring between the stacked satellites to increasing distance or separation from the next satellite to be deployed to reduce the chance of collision.

Claim 5, 6, 7, 10, 11, 15, 18, 19 rejected under 35 U.S.C. 103 as being unpatentable over Poncet, Amimoto, King as applied to claim 3 above, and further in view of Johnson et al (5178347).
In regards to claim 5, Poncet as combined discloses the method of claim 3, in which: the launch vehicle is oriented in a forward direction along the in-track path during the first separation event (Amimoto as seen in Fig. 4 for ref. 1A); 
Poncet as combined does not expressly disclose: the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction along the in-track path by a first rotation angle during the second separation event.
Johnson teaches deploying a satellite when the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction along the in-track path by a first rotation angle (Fig. 5 position c angled from path of position a).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with johnson by providing for the launch vehicle to be oriented in a first rotated direction angularly offset from the forward direction along the in-track path by a first rotation angle during the second separation event in order to release the second satellite on a different trajectory which will not interfere with the first satellite.

In regards to claim 6, Poncet as combined discloses the method of claim 5, in which the first rotation angle is 180 degrees (Amimoto Fig. 5 ref. 10 180 rotation to deploy ref. 1B).

In regards to claim 7, Poncet as combined discloses the method of claim 5, but does not expressly disclose: in which the first rotation angle is 60 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made provide the first rotation angle is 60 degrees in order to deploy the satellite at a distance that will not interfere with the next satellite deployed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 10, Poncet as combined discloses the method of claim 9, in which:
the launch vehicle is oriented in a forward direction along the in-track path during the first separation event (Amimoto Fig. 4);
the launch vehicle is maintained in the forward direction along the in-track path during the second separation event (Amimoto Fig. 4); and
Poncet as combined does not expressly disclose: the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction by a first rotation angle during the third separation event.
Johnson teaches deploying a satellite when the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction along the in-track path by a first rotation angle (Fig. 5 position c angled from path of position a).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with Johnson by providing for the launch vehicle to oriented in a first rotated direction angularly offset from the forward direction by a first rotation angle during the third separation even in order to release the second satellite on a different trajectory which will not interfere with the first satellite.

In regards to claim 11, Poncet as combined discloses the method of claim 9, in which: during the first separation event, the launch vehicle is oriented in a forward direction along the in-track path (Amimoto Fig. 4);
Poncet as combined does not expressly disclose:
during the second separation event, the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction by a first rotation angle; and during the third separation event, the launch vehicle is oriented in a second rotated direction angularly offset from the forward direction by a second rotation angle, wherein the second rotation angle is different from the first rotation angle.
Johnson teaches deploying a satellite when the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction along the in-track path by a first rotation angle (Fig. 5 position c angled from path of position a) and deploying a second body at a second angle offset from the in-track path (Fig. 5 positions e and c release positions angled from in-track path).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with Johnson by providing that the second separation event, the launch vehicle is oriented in a first rotated direction angularly offset from the forward direction by a first rotation angle; and during the third separation event, the launch vehicle is oriented in a second rotated direction angularly offset from the forward direction by a second rotation angle, wherein the second rotation angle is different from the first rotation angle in order to release the satellites on a different trajectories which will not interfere with the each other.

In regards to claim 15, Poncet as combined discloses the system of claim 13, but does not expressly disclose as taught by Johnson: a launch vehicle controller operably coupled to the launch vehicle and configured to control an orientation of the launch vehicle relative to the in-track path (C6:60 “slewing means of the upper composite use the usual means of ARIANE 5 attitude control”), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet as combined with Johnson by providing a launch vehicle controller operably coupled to the launch vehicle and configured to control an orientation of the launch vehicle relative to the in-track path in order to autonomously guide the vehicle when deploying the satellites.
Poncet as combined further discloses: 
the launch vehicle controller being programmed to execute a method, comprising: orienting the launch vehicle in a forward direction along the in-track path during the first separation event (Amimoto orientation seen in Fig. 4 for launch vehicle); and
orienting the launch vehicle in a first rotated direction angularly offset from the forward direction by a first rotation angle during the second separation event (Johnson Fig. 5 position c offset from position a initial forward position).

In regards to claim 18, Poncet as combined discloses the system of claim 17, but does not expressly disclose as taught by Johnson: further comprising a launch vehicle controller operably coupled to the launch vehicle and configured to control an orientation of the launch vehicle relative to the in-track path (C6:60 “slewing means of the upper composite use the usual means of ARIANE 5 attitude control”), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet as combined with Johnson by providing a launch vehicle controller coupled to the launch vehicle and configured to control an orientation of the launch vehicle relative to the in-track path in order to autonomously guide the vehicle when deploying the satellites.
Poncet as combined further discloses:
the launch vehicle controller being programmed to execute a method, comprising: orienting the launch vehicle in a forward direction along the in-track path during the first separation event (Amimoto Fig. 4);
maintaining the launch vehicle in the forward direction along the in-track path during the second separation event (Amimoto Fig. 4); and
orienting the launch vehicle in a first rotated direction angularly offset from the forward direction of the in-track path by a first rotation angle during the third separation event (Johnson Fig. 5 position c).

In regards to claim 19, Poncet as combined discloses the system of claim 17, but does not expressly disclose as taught by Johnson: a launch vehicle controller operably coupled to the launch vehicle and configured to control an orientation of the launch vehicle relative to the in-track path (C6:60 “slewing means of the upper composite use the usual means of ARIANE 5 attitude control”), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet as combined with Johnson by providing a launch vehicle controller operably coupled to the launch vehicle and configured to control an orientation of the launch vehicle relative to the in-track path in order to autonomously guide the vehicle when deploying the satellites.
Poncet as combined further discloses:
the launch vehicle controller being programmed to execute a method, comprising: orienting the launch vehicle in a forward direction along the in-track path during the first separation event (Amimoto Fig. 4);
orienting the launch vehicle in a first rotated direction angularly offset from the forward direction by a first rotation angle during the second separation event (Johnson Fig. 5 position c); and
orienting the launch vehicle in a second rotated direction angularly offset from the forward direction by a second rotation angle during the third separation event (Johnson Fig. 5 position e), wherein the second rotation angle is different from the first rotation angle (Johnson Fig. 5 position c and e angularly offset).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Poncet et al in view of King in view of Amimoto et al.
In regards to claim 20, Poncet discloses a method of launching a plurality of spacecraft provided in a stack of spacecraft from a launch vehicle (as seen in Figs. 8 and 16), the method comprising:
releasing, in a first separation event occurring at a first time, a first spacecraft from the stack of spacecraft using a first separation force having a first separation force in-track component along the in-track path ([0110] “satellite S3 is dropped first by putting into the unlocked state the locking devices 15 between satellite S3 and satellite S1”, ref. 15 and 27 locking device and bias device provide separation force for each satellite in stack);
releasing, in a second separation event occurring at a second time, a second spacecraft from the stack of spacecraft using a second separation force having a second separation force intrack component along the in-track path, wherein the second time occurs a first time delay after the first time ([0110] “Then, the group of satellites S5, S2, S1 may all be dropped”);
releasing, in a third separation event occurring at a third time, a third spacecraft from the stack of spacecraft using a third separation force having a third separation force in-track component along the in-track path, wherein the third time occurs a second time delay after the first time ([0110] “Finally, satellite S4 is separated from the satellite interface structure 221”); and
While Poncet discloses 4 or more satellites to be deployed (as seen in Figs. 8, 9, 16), and deploying satellites in an ordered manner ([0110]) using spring separation devices (ref. 15 and 27, [0110]), Poncet does not expressly disclose:
releasing, in a fourth separation event occurring at a fourth time, a fourth spacecraft from the stack of spacecraft using a fourth separation force having a fourth separation force in-track component along the in-track path, wherein the fourth time occurs a third time delay after the first time. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a fourth satellite to be released, in a fourth separation event occurring at a fourth time, using a fourth separation force having a fourth separation force in-track component along the in-track path, wherein the fourth time occurs a third time delay after the first time in order to allow a greater number of satellites to be deployed without interfering or colliding with each other, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Poncet does not expressly disclose: wherein each of the first, second, third and fourth separation force in-track components is different from other of the first, second, third, and fourth separation force in-track components.
King teaches varying the spring force to deploy separate satellites (claim 34 “satellite separation means further comprises spring means associated with each satellite, each spring means imparting a predetermined amount of energy to the associated satellite upon separation from said pallet means”), the spring force determined by the separation needed between the deployed satellites (C8:41 “Different separation rates could be established between the satellites by using different separation spring energies”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with King by providing for the first, second, third and fourth separation force in-track components is different from other of the first, second, third, and fourth separation force in-track components in order to use the increased spring force between each of the first through fourth satellite to increase the distance or separation from the next deployed satellite to reduce the chance of collision.
Poncet discloses the device traveling along an orbit, but does not expressly disclose vehicle traveling along an in-track path.
Amimoto teaches a spacecraft traveling along an in track path to deploy ref. 1A along the same in-track path (Fig. 4 discloses in-track path of ref. 17 and deployed spacecraft).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Poncet with Amimoto by providing for the spacecraft to be travelling along an in-track path as this orientation is well known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display satellite dispensers and ways of releasing satellites into orbit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642